            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 1 of 34



 1   Hans W. Herb
     LAW OFFICE OF HANS W. HERB
 2   P.O. Box 970
     Santa Rosa, CA 95402
 3   Telephone: (707) 576-0757
     Email: hans@tankman.com
 4
     Xhavin Sinha
 5
     SINHA LAW
 6   2445 Augustine Drive, Suite 150
     Santa Clara, CA 95054
 7   Telephone: (408) 791-0432
     Email: xsinha@sinha-law.com
 8

 9
     Attorneys for Plaintiff
10   EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC
11

12
                                     UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15

16
     EDEN ENVIRONMENTAL CITIZEN’S              )       Case No.:
17   GROUP, LLC, a California limited liability)
     company,                                  )       COMPLAINT FOR INJUNCTIVE AND
18                                             )
                     Plaintiff,                        DECLARATORY RELIEF, CIVIL
                                               )
19                                             )       PENALTIES AND REMEDIATION
            vs.                                )
20                                             )       (Federal Water Pollution Control Act, 33
21
     WOODLAND WOOD PRESERVERS, LTD., )                 U.S.C. §§1251 et seq.)
                                               )
     a Delaware corporation; AMAR S. DOMAN, )
22   an individual; JAMES CODE, an individual; )
     and DOES 1-10, inclusive,                 )
23                                             )
                     Defendants.               )
24                                             )
25

26          Plaintiff EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC (“EDEN”) hereby

27   brings this civil action pursuant to the Federal Water Pollution Control Act, also known as the
28
     Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq.


                                          COMPLAINT – Page 1
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 2 of 34


                                                  INTRODUCTION
 1

 2          1.      This action is a citizen suit for injunctive relief, declaratory relief, civil penalties,

 3   and remediation against Defendants for current and ongoing violations of the National Pollutant
 4
     Discharge Elimination System (“NPDES”) permit requirements of the CWA.
 5
            2.      On or about July 18, 2019, EDEN provided a Notice of Defendants’ violations of
 6

 7
     the CWA to the (1) Administrator of the United States Environmental Protection Agency

 8   (“EPA”), (2) EPA’s Regional Administrator for Region Nine, (3) Executive Director of the State
 9   Water Resources Control Board (“State Board”) and (4) to Defendants, including a copy
10
     delivered to the Facility Manager of Defendant Woodland Wood Preservers, Ltd, by certified
11
     mail, at 1492 Churchill Downs, Woodland, California (“the Facility”), as required by the CWA.
12

13   33 U.S.C. § 1365(b)(1)(A).

14          3.      A copy of EDEN’s Notice of Intent to Sue is attached hereto as Exhibit “A” and
15
     incorporated herein by reference.
16
            4.      More than sixty days have passed since EDEN’s Notice was properly and
17
     lawfully served on Defendants, the State Board, and the Regional and National EPA
18

19   Administrators. EDEN is informed and believes, and thereupon alleges, that neither the National

20   EPA, nor the State of California has commenced or is diligently prosecuting a court action to
21
     redress the violations alleged in this complaint. This action’s claim for civil penalties is not
22
     barred by any prior administrative penalty under section 309(g) of the CWA, 33 U.S.C. §
23

24
     1319(g).

25                                         JURISDICTION and VENUE
26          5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
27
     section 1331 (federal question), and 33 U.S.C. section 1365(a) (CWA citizen suit jurisdiction).
28




                                           COMPLAINT – Page 2
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 3 of 34


     The relief requested is authorized pursuant to 28 U.S.C. sections 2201-2202 (declaratory relief),
 1

 2   33 U.S.C. sections 1319(b), 1365(a) (injunctive relief), and 33 U.S.C. sections 1319(d), 1365(a)

 3   (civil penalties).
 4
             6.      Venue is proper because Defendants reside in and the events or omissions giving
 5
     rise to EDEN’s claims occurred in this District. 28 U.S.C. §1391(b)(1), (2). Venue is also proper
 6

 7
     because the Facility’s CWA violations have occurred and are occurring within the District. 33

 8   U.S.C. § 1365(c)(1).
 9                                                   PARTIES
10
             7.      Plaintiff EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC (“EDEN”) is an
11
     environmental membership group organized under the laws of the State of California as a limited
12

13   liability company on June 1, 2018. EDEN previously existed as an unincorporated

14   environmental citizen’s association, with members who remain associated with EDEN as of the
15
     date of the filing of this Complaint.
16
             8.      EDEN’s organizational purpose is the protection, preservation and enhancement
17
     of California’s waterways. Its mission is implemented by enforcing the provisions of the
18

19   Federal Clean Water Act and California’s Industrial General Permit by seeking redress from

20   environmental harms caused by Industrial Dischargers who pollute the Waters of the United
21
     States, through community education and citizen suit enforcement when necessary.
22
             9.      EDEN’s members donate their time and money resources to protect, enhance, and
23

24
     assist in the preservation and restoration of rivers, creeks, streams, wetlands, vernal pools, and

25   their tributaries located in California.
26           10.     EDEN has members throughout California. Some of EDEN’s members reside
27
     and work near the Sacramento River (the “Receiving Waters” for Defendant Woodland Wood
28




                                             COMPLAINT – Page 3
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 4 of 34


     Preservers’ Facility storm water run-off), and use those waters and their watersheds for surfing,
 1

 2   kayaking, camping, cycling, recreation, sports, fishing, swimming, hiking, photography, nature

 3   walks and scientific study. Their use and enjoyment of these natural resources have been and
 4
     continue to be adversely impaired by Defendants’ failure to comply with the procedural and
 5
     substantive requirements of the California Industrial General Permit and Federal Clean Water
 6

 7
     Act.

 8          11.     EDEN has standing as an association to bring this suit against Defendants, as at
 9   least three of EDEN’s current members are experiencing ongoing and continuing harm particular
10
     to him or her as a specific result of Defendants’ violations of the CWA, and the resulting adverse
11
     effects to the environment and the Receiving Waters downstream from the Facility and has
12

13   experienced such harm since at least the date that EDEN provided to Defendants a 60-day Notice

14   of Intent to Sue.
15
            12.     Specifically, the aesthetic and recreational interests of the individual members of
16
     EDEN with standing have been diminished, limited and harmed specifically from Defendants’
17
     violations of the CWA, due to the pollution caused by Defendants’ environmental violations that
18

19   EDEN’s members believe has entered into the Facility’s Receiving Waters.

20          13.     Defendants’ ongoing violations of the General Permit and the CWA have and will
21
     continue to cause irreparable harm to EDEN and certain of its current members, for which they
22
     have no plain, speedy, or adequate remedy. The relief requested will redress the ongoing injury
23

24
     in fact to EDEN and its members. Litigation of the claims asserted and the relief requested in

25   this Complaint will not require the participation in this lawsuit of individual members of EDEN.
26          14.     EDEN is informed and believes, and on such information and belief alleges, that
27
     Defendant WOODLAND WOOD PRESERVERS, LTD. (“Woodland Wood Preservers”),
28




                                          COMPLAINT – Page 4
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 5 of 34


     located at 1492 Churchill Downs, in Woodland, California, is a Delaware corporation, which
 1

 2   was registered to do business in California on or about December 6, 2018.

 3          15.     EDEN is informed and believes, and on such information and belief alleges that
 4
     Defendant AMAR S. DOMAN is the Chief Executive Officer for Defendant Woodland Wood
 5
     Preservers, according to the documents on file with the Secretary of State.
 6

 7
            16.     EDEN is informed and believes, and on such information and belief alleges that

 8   Defendant JAMES COLE is the Chief Financial Officer for Defendant Woodland Wood
 9   Preservers, according to the documents on file with the Secretary of State.
10
                                        STATUTORY BACKGROUND
11
            17.     Congress declared that the Federal Clean Water Act was designed to “restore and
12

13   maintain the chemical, physical, and biological integrity of the Nation’s waters” through federal

14   and state cooperation to develop and implement “programs for preventing, reducing, or
15
     eliminating the pollution of navigable waters and ground waters.” 33 U.S.C. §§ 1251(a), 1252(a).
16
            18.     Section 301(a) of the Act, 33 U.S.C. § 1311(a), prohibits the discharge of any
17
     pollutant into waters of the United States, unless such discharge is in compliance with various
18

19   enumerated sections of the Act. Among other things, Section 301(a) prohibits discharges not

20   authorized by, or in violation of, the terms of an NPDES permit issued pursuant to Section 402
21
     of the Act, 33 U.S.C. § 1342.
22
            19.     Section 402(p) of the Act establishes a framework for regulating municipal and
23

24
     industrial storm water discharges under the NPDES program. 33 U.S.C. § 1342(p). States with

25   approved NPDES permit programs are authorized by Section 402(p) to regulate industrial storm
26   water discharges through individual permits issued to dischargers or through the issuance of a
27

28




                                          COMPLAINT – Page 5
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 6 of 34


     single, statewide general permit applicable to all industrial storm water dischargers. 33 U.S.C. §
 1

 2   1342(p).

 3          20.     Pursuant to Section 402 of the Act, 33 U.S.C. § 1342, the Administrator of the
 4
     U.S. EPA has authorized California’s State Board to issue NPDES permits including general
 5
     NPDES permits in California.
 6

 7
            General Permit

 8          21.     The State Board elected to issue a statewide general permit for industrial storm
 9   water discharges. The State Board originally issued the General Permit on November 19, 1991,
10
     and modified it on September 17, 1992. The State Board reissued the General Permit on April
11
     17, 1997, and again on April 1, 2014 (the “2015 Permit” or “General Permit”), pursuant to
12

13   Section 402(p) of the Clean Water Act, 33 U.S.C. § 1342(p). The 1997 Permit was in effect

14   between 1997 and June 30, 2015. The 2015 Permit went into effect on July 1, 2015. The 2015
15
     Permit maintains or makes more stringent the same requirements as the 1997 Permit.
16
            22.     In order to discharge storm water lawfully in California, industrial dischargers
17
     must comply with the terms of the General Permit or have obtained and complied with an
18

19   individual NPDES permit. 33 U.S.C. § 1311(a).

20          23.     The General Permit contains several prohibitions. Effluent Limitation V(A) of the
21
     General Permit requires dischargers to reduce or prevent pollutants in their storm water
22
     discharges through implementation of the Best Available Technology Economically Achievable
23

24
     (“BAT”) for toxic and nonconventional pollutants and the Best Conventional Pollutant Control

25   Technology (“BCT”) for conventional pollutants. Discharge Prohibition III(C) of the General
26   Permit prohibits storm water discharges and authorized non-storm water discharges that cause or
27
     threaten to cause pollution, contamination, or nuisance.
28




                                          COMPLAINT – Page 6
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 7 of 34


            24.     Receiving Water Limitation VI(B) of the General Permit prohibits storm water
 1

 2   discharges to any surface or ground water that adversely impact human health or the

 3   environment. Receiving Water Limitation VI(A) and Discharge Prohibition III(D) of the Permit
 4
     prohibit storm water discharges that cause or contribute to an exceedance of any applicable water
 5
     quality standards contained in Statewide Water Quality Control Plan or the applicable Regional
 6

 7
     Board’s Basin Plan.

 8          25.     In addition to absolute prohibitions, the General Permit contains a variety of
 9   substantive and procedural requirements that dischargers must meet. Facilities discharging, or
10
     having the potential to discharge, storm water associated with industrial activity which have not
11
     obtained an individual NPDES permit must apply for coverage under the State’s General Permit
12

13   by filing a Notice of Intent to Comply (“NOI”). Dischargers have been required to file NOIs

14   since March 30, 1992.
15
            26.     Dischargers must develop and implement a Storm Water Pollution Prevention
16
     Plan (“SWPPP”). The SWPPP must describe storm water control facilities and measures that
17
     comply with the BAT and BCT standards. The objective of the SWPPP requirement is to
18

19   identify and evaluate sources of pollutants associated with industrial activities that may affect the

20   quality of storm water discharges and authorized non-stormwater discharges from the facility,
21
     and to implement best management practices (“BMPs”) to reduce or prevent pollutants
22
     associated with industrial activities in storm water discharges and authorized non-storm water
23

24
     discharges. General Permit, § X(C). These BMPs must achieve compliance with the General

25   Permit’s effluent limitations and receiving water limitations, including the BAT and BCT
26   technology mandates.
27

28




                                           COMPLAINT – Page 7
              Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 8 of 34


              27.   To ensure compliance with the General Permit, the SWPPP must be evaluated and
 1

 2   revised as necessary. General Permit, § X(B).

 3            28.   Failure to develop or implement an adequate SWPPP, or to update or revise an
 4
     existing SWPPP as required, is a violation of the General Permit. General Permit, Fact Sheet
 5
     §I(1).
 6

 7
              29.   Sections X(D) – X(I) of General Permit set forth the requirements for a SWPPP.

 8   Among other requirements, the SWPPP must include: a pollution prevention team; a site map; a
 9   list of significant materials handled and stored at the site; a description of potential pollutant
10
     sources; an assessment of potential pollutant sources; and a description of a specific mandatory
11
     set of minimum BMPs to be implemented at the facility that will reduce or prevent pollutants in
12

13   storm water discharges and authorized non-stormwater discharges.

14            30.   The General Permit further requires dischargers to implement and maintain, to the
15
     extent feasible, any one or more of the following advanced BMPs necessary to reduce or prevent
16
     discharges of pollutants in industrial storm water discharges: exposure minimization BMPs,
17
     storm water containment and discharge reduction BMPs, treatment control BMPs, and other
18

19   advanced BMPs. General Permit, § X(H)(2). Failure to implement advanced BMPs as

20   necessary to achieve compliance with either technology or water quality standards is a violation
21
     of the General Permit.
22
              31.   The General Permit also requires that the SWPPP include BMP Descriptions and
23

24
     a BMP Summary Table. General Permit, § X(H)(4), (5).

25            32.   The General Permit requires dischargers to develop and implement an adequate
26   written Monitoring and Reporting Program. The primary objective of the Monitoring and
27
     Reporting Program is to detect and measure the concentrations of pollutants in a facility’s
28




                                            COMPLAINT – Page 8
            Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 9 of 34


     discharge to ensure compliance with the General Permit’s discharge prohibitions, effluent
 1

 2   limitations, and receiving water limitations.

 3          33.     As part of their monitoring program, Dischargers must identify all storm water
 4
     discharge locations that produce a significant storm water discharge, evaluate the effectiveness
 5
     of BMPs in reducing pollutant loading, and evaluate whether pollution control measures set out
 6

 7
     in the SWPPP are adequate and properly implemented.

 8          34.     Section XI(B) of the General Permit requires that Dischargers collect and analyze
 9   storm water samples from two qualifying storm events (“QSEs”) during the first half of each
10
     reporting year (July 1 to December 31) and two QSEs during the second half of each reporting
11
     year (January 1 to June 30), and that the samples be collected from all outfalls identified in the
12

13   Facility SWPPP.

14          35.     A QSE is a precipitation event that produces a discharge for at least one drainage
15
     area and is preceded by 48 hours with no discharge from any drainage area. General Permit
16
     §XI(B)(2)
17
            36.     Once the storm water samples have been collected, the General Permit requires
18

19   that the Discharger deliver the samples to a qualified laboratory for analysis within 48 hours of

20   collection (General Permit, Attachment H) and upload into SMARTS the resulting laboratory
21
     reports within 30 days from receipt of the report. General Permit § XI(B)(4)
22
            37.     Facilities are also required to make monthly visual observations of storm water
23

24
     discharges. The visual observations must represent the quality and quantity of the facility’s storm

25   water discharges from the storm event. General Permit, § XI(A)
26          38.     The General Permit requires operators to conduct an Annual Comprehensive
27
     Facility Compliance Evaluation (“Annual Evaluation”) that evaluates the effectiveness of current
28




                                           COMPLAINT – Page 9
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 10 of 34


     BMPs and the need for additional BMPs based on visual observations and sampling and analysis
 1

 2   results. General Permit, § XV.

 3          39.       Under the General Permit, facilities must analyze storm water samples for pH, oil
 4
     & grease and total suspended solids, as well as additional parameters indicated in the Permit by
 5
     facility type and those parameters identified by the Discharger on a facility-specific basis that
 6

 7
     serve as indicators of the presence of all industrial pollutants identified in the pollutant source

 8   assessment. General Permit, § XI(B)(6)(c).
 9          40.       The US EPA has established Parameter Benchmark Values as guidelines for
10
     determining whether a facility discharging industrial storm water has implemented the requisite
11
     BAT and BCT. These benchmarks represent pollutant concentrations at which a storm water
12

13   discharge could potentially impair, or contribute to impairing, water quality, or affect human

14   health from ingestion of water or fish.
15
            41.       The Numeric Action Levels (“NALs”) in the General Permit are derived from
16
     these benchmarks. The Permit incorporates annual NALs, which are derived from the 2008
17
     MSGP benchmark values, and instantaneous maximum NALs, which are derived from a Water
18

19   Board dataset.

20          42.       An exceedance of an annual NAL occurs when the average of all samples
21
     obtained for an entire facility during a single reporting year is greater than a particular annual
22
     NAL. The reporting year runs from July 1 to June 30. An instantaneous maximum NAL
23

24
     exceedance occurs when two or more analytical results from samples taken for any single

25   parameter within a reporting year exceed the instantaneous maximum NAL value (for TSS and
26   O&G) or are outside of the instantaneous maximum NAL range for pH. General Permit §XII(A)
27

28




                                           COMPLAINT – Page 10
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 11 of 34


              43.    When a discharger exceeds an applicable NAL, it is elevated to “Level 1 Status,”
 1

 2   which requires a revision of the SWPPP and additional BMPs. If a discharger exceeds an

 3   applicable NAL during Level 1 Status, it is then elevated to “Level 2 Status.” General Permit §
 4
     XII(C)
 5
              44.    For Level 2 Status, a discharger is required to submit an Action Plan requiring a
 6

 7
     demonstration of either additional BMPs to prevent exceedances, a determination that the

 8   exceedance is solely due to non-industrial pollutant sources, or a determination that the
 9   exceedance is solely due to the presence of the pollutant in the natural background. General
10
     Permit §XII(D)
11
              45.    Section XVI(A) of the General Permit requires that all Dischargers must certify
12

13   and submit via SMARTS an Annual Report no later than July 15th following each reporting year

14   using the standardized format and checklists in SMARTS.
15
              Central Valley Region Basin Plan
16
              46.    The Regional Board has identified beneficial uses of the Central Valley Region’s
17
     waters and established water quality standards for the Sacramento River and its tributaries and
18

19   the Sacramento-San Joaquin Delta in “The Water Quality Control Plan (Basin Plan) for the

20   California Regional Water Quality Control Board, Central Valley Region – The Sacramento
21
     River Basin and The San Joaquin River Basin,” generally referred to as the Basin Plan, and the
22
     “Water Quality Control Plan for the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.”
23

24
              47.    The beneficial uses of these waters include, among others, domestic and

25   municipal supply, water contact recreation, non-contact water recreation, wildlife habitat, warm
26   and cold freshwater habitat, and fish spawning. The non-contact water recreation use is defined
27
     as “uses of water for recreational activities involving proximity to water, but where there is
28




                                          COMPLAINT – Page 11
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 12 of 34


     generally no body contact with water, nor any likelihood of ingestion of water. These uses
 1

 2   include, but are not limited to, picnicking, sunbathing, hiking, camping, boating. . . hunting,

 3   sightseeing, or aesthetic enjoyment in conjunction with the above activities.”
 4
            48.     The Basin Plan includes a narrative toxicity standard which states that all waters
 5
     shall be maintained free of toxic substances in concentrations that produce detrimental
 6

 7
     physiological responses in human, plant, animal, or aquatic life.

 8          49.     The Basin Plan provides that water shall not contain floating material in amounts
 9   that cause nuisance or adversely affect beneficial uses.
10
            50.     The Basin Plan provides that water shall be free of discoloration that causes
11
     nuisance or adversely affects beneficial uses.
12

13          51.     The Basin Plan provides that waters shall not contain suspended materials in

14   concentrations that cause nuisance or adversely affect beneficial uses.
15
            52.     The Basin Plan also prohibits the discharges of oil and grease, stating that waters
16
     shall not contain oils, greases, waxes, or other materials in concentrations that cause nuisance,
17
     result in a visible film or coating on the surface of the water or on objects in the water, or
18

19   otherwise adversely affect beneficial uses.

20          53.     The Basin Plan provides that at a minimum, water designated for use as domestic
21
     or municipal supply (MUN) shall not contain concentrations of chemical constituents in excess
22
     of the maximum contaminant levels (MCLs) specified in the following provisions of Title 22 of
23

24
     the California Code of Regulations, which are incorporated by reference into this plan: Tables

25   64431-A (Inorganic Chemicals) and 64431-B (Fluoride) of Section 64431, Table 64444-A
26   (Organic Chemicals) of Section 64444, and Tables 64449-A (Secondary Maximum Contaminant
27

28




                                           COMPLAINT – Page 12
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 13 of 34


     Levels-Consumer Acceptance Limits) and 64449-B (Secondary Maximum Contaminant Levels-
 1

 2   Ranges) of Section 64449.

 3          54.     Title 22 of the California Code of Regulations provides a MCL for aluminum of
 4
     1.0 mg/L, for Cadmium of .01 mg/L, and lead of .05 mg/L.
 5
            Citizen Suit Provision of the CWA
 6

 7
            55.     Under the CWA, any citizen may commence a civil action against any person

 8   who is alleged to be in violation of an effluent standard or limitation under the CWA or an Order
 9   issued by a State with respect to such a standard or limitation.” 33 U.S.C. §1365(a)(1). No action
10
     may be commenced prior to sixty days after the plaintiff has given notice of the alleged violation
11
     (i) to the Administrator of the EPA, (ii) to the State in which the alleged violation occurs, and
12

13   (iii) to any alleged violator of the standard, limitation, or order.” 33 U.S.C. § 1365(b)(1)(A). By

14   including a citizen suit provision in the CWA, Congress ensured that the purposes and
15
     requirements of the CWA would be enforced, either by the United States government or by
16
     concerned citizens.
17
            56.     In furtherance of the water preservation goals established by the CWA, the citizen
18

19   suit provision confirms the district court’s jurisdiction to apply any appropriate civil penalties

20   under section 1319(d). 33 U.S.C. § 1365(a). Section 1319(d) declares that any person who
21
     violates any permit condition or limitation implementing any of such sections in an NPDES
22
     permit shall be subject to a civil penalty not to exceed $46,192 per day for each violation
23

24
     occurring before November 2, 2015, and $51,570.00 per day per violation for violations

25   occurring after November 2, 2015. 33 U.S.C. § 1319(d); 40 C.F.R. § 19.4; General Permit
26   XXI.Q.1.
27

28




                                          COMPLAINT – Page 13
             Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 14 of 34


             57.    Violations of provisions of the General Permit, including those detailed below,
 1

 2   constitute violations of the CWA and are subject to civil penalties. General Permit § XXI; 33

 3   U.S.C. §§ 1319(d), 1342; 40 C.F.R. §§ 19.1-19.4.
 4
                       FACTUAL ALLEGATIONS WHICH GIVE RISE TO CLAIMS
 5
             58.    Defendant Woodland Wood Preservers is a wood preserving facility. EDEN is
 6

 7
     informed and believes that the Facility falls under standard industrial classification (“SIC”) code

 8   2491.
 9           59.    EDEN is informed and believes that Woodland Wood Preservers stores industrial
10
     materials outdoors that can be exposed to storm water, eroded by wind, and otherwise
11
     contaminate the surrounding watershed.
12

13           60.    Based on EDEN’s investigation, including a review of the Facility’s Notice of

14   Intent to Comply with the Terms of the Industrial General Permit (“NOI”), SWPPP, aerial
15
     photography, and EDEN’s information and belief, storm water is collected and discharged from
16
     the Facility through a series of channels that discharge via at least one outfall. The outfall
17
     discharges storm water and pollutants contained in that storm water directly into Cache Creek,
18

19   which flows to the Sacramento River, a navigable Water of the United States.

20           61.    Plaintiff is informed and believes, and thereupon alleges that the storm water
21
     flows over the surface of the Facility where industrial activities occur and areas where airborne
22
     materials associated with the industrial processes at the facility may settle onto the ground.
23

24
     Plaintiff is informed and believes, and thereupon alleges that storm water flowing over these

25   areas collects suspended sediment, oil & grease, copper, arsenic, aluminum, COD, and other
26   pollutants as it flows towards the storm water channels.
27

28




                                          COMPLAINT – Page 14
              Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 15 of 34


               62.   On information and belief, Plaintiff alleges that there are insufficient structural
 1

 2   storm water control measures installed at the Facility. Plaintiff is informed and believes, and

 3   thereupon alleges, that the management practices at the Facility are currently inadequate to
 4
     prevent the sources of contamination described above from causing the discharge of pollutants to
 5
     waters of the United States.
 6

 7
               Failure to Apply for NPDES Coverage Under the General Permit

 8             63.   Defendant Woodland Wood Preservers began its operations at the Facility on or
 9   about December 6, 2018.
10
               64.   Defendants’ SIC code requires it to obtain NPDES coverage under the General
11
     Permit.
12

13             65.   Defendant Woodland Wood Preservers has failed to date to apply for NPDES

14   coverage under the General Permit for its Facility and is currently discharging storm water into
15
     the Sacramento River watershed from the Facility without a Permit, in violation of the CWA.
16
               Failure to Develop and Implement a SWPPP and Site Map
17
               66.   On information and belief, Plaintiff alleges that since at least December 6, 2018,
18

19   Defendants have failed to develop and implement a Storm Water Pollution Prevention Plan

20   (SWPPP) for the Facility. Furthermore, Defendants have failed to develop a Site Map.
21
               67.   Information available to EDEN indicates that as a result of these practices, storm
22
     water containing excessive pollutants is being discharged during rain events into the Sacramento
23

24
     River.

25             68.   Information available to Plaintiff indicates that Defendants have not fulfilled the
26   requirements set forth in the General Permit for discharges from the Facility due to the continued
27

28




                                           COMPLAINT – Page 15
             Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 16 of 34


     discharge of contaminated storm water. Plaintiff is informed and believes, and thereupon
 1

 2   alleges, that all the violations alleged in this Complaint are ongoing and continuing.

 3           Monitoring and Reporting
 4
             69.    On information and belief, EDEN alleges that Woodland Wood Preservers has no
 5
     monitoring program at its Facility.
 6

 7
             70.    On information and belief, EDEN alleges that during the 2018-2019 reporting

 8   year, Defendants failed to collect and analyze two storm water samples from the first half of the
 9   reporting year and two storm water samples from the second half of the reporting year.
10
             71.    On information and belief, EDEN alleges that during the 2019-2020 reporting
11
     year to date, Defendants failed to collect and analyze any storm water samples at its Facility.
12

13           72.    On information and belief, EDEN alleges that Defendants have failed to conduct

14   monthly visual observations of storm water discharges at the Facility since at least December 6,
15
     2018.
16
             Failure to File Annual Reports
17
             73.    EDEN is informed and believes that Defendants have failed to comply with
18

19   Section XVI(A) of the General Permit, which provides that Dischargers shall certify and submit

20   via SMARTS an Annual Report no later than July 15th following each reporting year using the
21
     standardized format and checklists in SMARTS.
22
             74.    Specifically, Woodland Wood Preservers’ Annual Report for the reporting year
23

24
     2018-19 was due on or before July 15, 2019.

25           75.    To date, Woodland Wood Preservers’ Annual Report for the reporting year 2018-
26   19 has not been filed and is currently outstanding.
27

28




                                           COMPLAINT – Page 16
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 17 of 34


            Failure to Implement BAT/BCT and BMPs
 1

 2          76.     EDEN is informed and believes that Woodland Wood Preservers has failed to

 3   identify and implement Best Management Practices (“BMPs”) at its Facility that comply with the
 4
     requirements of the General Permit for best conventional treatment (BCT) for conventional
 5
     pollutants, and best available technology (BAT) for toxic and non-conventional pollutants. These
 6

 7
     technology-based pollution controls are required to be implemented in a manner that reflects best

 8   industry practice considering technological availability and economic practicability and
 9   achievability. General Permit §§ I(C), V(A).
10
            77.     Information available to EDEN indicates that as a result of these practices, storm
11
     water containing excessive pollutants is being discharged during rain events from the Facility to
12

13   the Sacramento River.

14          Discharges of Contaminated Storm Water
15
            78.      Since commencement of Facility operations on or about December 8, 2018,
16
     Defendants have failed to collect and analyze even one Facility storm water run-off sample.
17
            79.     Information available to EDEN indicates that unauthorized non-storm water
18

19   discharges occur at the Facility due to inadequate BMP development and/or implementation

20   necessary to prevent these discharges.
21
            80.     Due to the nature of the operations at the Facility, coupled with the documented
22
     lack of proper BMP implementation and unauthorized non-storm water discharges, Defendants
23

24
     are discharging storm water containing excessive levels of pollutants specific to their operation

25   during at least every significant local rain event.
26

27

28




                                           COMPLAINT – Page 17
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 18 of 34


            Failure to Train Employees and Designate a Pollution Prevention Team
 1

 2          81.      The General Permit require all Facilities to designate a Legally Responsible

 3   Person to implement the requirements of the Permit, who is then responsible for appointing a
 4
     Pollution Prevention Team and ensuring that the Team is properly trained in at least the
 5
     following minimum requirements: BMP implementation, BMP effectiveness evaluations, visual
 6

 7
     observations, and monitoring activities.

 8          82.      Defendants’ failure to train its employees and designate a Pollution Prevention
 9   Team is evidenced by the Facility’s failure to develop and implement a SWPPP or adequate
10
     BMPs at the Facility, failure to conduct monthly visual observations, and failure to to comply
11
     with required storm water sampling and analysis procedures.
12

13                                    FIRST CAUSE OF ACTION
                       Failure to Apply for NDPES Coverage under the General Permit
14                   Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
15
            83.      Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set
16
     forth herein.
17
            84.      The General Permit contains, in Attachment A, a list of Standard Industrial
18

19   Classification (SIC) Codes which indicate the types of facilities which must apply for coverage

20   under the General Permit.
21
            85.      Defendant Woodland Wood Preservers’ facility SIC Code (reflecting its primary
22
     operation) is included among those industries which must apply for General Permit coverage.
23

24
            86.      Defendants operated without General Permit coverage at the Facility since at least

25   December 6, 2018.
26          87.      Each day since at least December 6, 2018 that Defendants failed to apply for
27
     General Permit coverage in violation of the General Permit is a separate and distinct violation of
28




                                           COMPLAINT – Page 18
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 19 of 34


     the General Permit against all Defendants. Noncompliance with the General Permit constitutes a
 1

 2   violation of the CWA against all Defendants. General Permit § XXI.A; 33 U.S.C. § 1342.

 3
                                     SECOND CAUSE OF ACTION
 4
                           Failure to Prepare, Implement, Review, and Update
 5                        an Adequate Storm Water Pollution Prevention Plan
                     (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
 6
             88.     Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set
 7

 8   forth herein.

 9           89.     The General Permit requires dischargers of storm water associated with industrial
10
     activity to develop and implement an adequate SWPPP.
11
             90.     As outlined herein, Defendants have failed to develop and implement any SWPPP
12
     for the Facility.
13

14           91.     Each day since December 6, 2018, that Defendants failed to develop, implement

15   and update an adequate SWPPP for the Facility is a separate and distinct violation of the General
16
     Permit and Section 301(a) of the Act, 33 U.S.C. § 1311(a) against all Defendants.
17
                                             THIRD CAUSE OF ACTION
18                                       Failure to Develop and Implement an
19
                                     Adequate Monitoring and Reporting Program
                         (Violation of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
20
             92.     Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set
21

22   forth herein.

23           93.     The General Permit requires dischargers of storm water associated with industrial
24
     activity to have developed and be implementing a monitoring and reporting program (including
25
     sampling and analysis of discharges) that complies with the terms of the General Permit.
26
             94.     As outlined herein, Defendants have failed to develop and implement an adequate
27

28   monitoring and reporting program for its Facility.



                                            COMPLAINT – Page 19
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 20 of 34


            95.      Defendant Woodland Wood Preservers’ ongoing failure to develop and
 1

 2   implement an adequate monitoring and reporting program are evidenced by its failure to collect

 3   storm water samples pursuant to the requirements of the General Permit.
 4
            96.      Each day since at least December 6, 2018, that Defendants have failed to develop
 5
     and implement an adequate monitoring and reporting program for its Facility in violation of the
 6

 7
     General Permit is a separate and distinct violation of the General Permit and Section 301(a) of

 8   the Act, 33 U.S.C. § 1311(a) against all Defendants. The absence of requisite monitoring and
 9   analytical results are ongoing and continuous violations of the Act.
10
            97.      Noncompliance with the General Permit constitutes a violation of the CWA
11
     against all Defendants. General Permit § XXI.A; 33 U.S.C. § 1342.
12

13
                                     FOURTH CAUSE OF ACTION
14                      Failure to Submit Annual Reports to the Regional Water Board
                     (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
15

16
            98.      Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set

17   forth herein.
18          99.      The General Permit requires that all Dischargers certify and submit via SMARTS
19
     an Annual Report no later than July 15th following each reporting year.
20
            100.     As delineated herein, Woodland Wood Preservers failed to file its Annual Report
21

22   for the reporting year 2018-19 by July 15, 2019.

23          101.     Each day since July 15, 2019, that Defendants have failed to submit Woodland
24
     Wood Preservers’ Annual Report to the Regional Water Board in a timely manner is a separate
25
     and distinct violation of the General Permit and Section 301(a) of the Act, 33 U.S.C. § 1311(a)
26
     against all Defendants.
27

28




                                           COMPLAINT – Page 20
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 21 of 34


                                      FIFTH CAUSE OF ACTION
 1
                                  Failure to Implement the Best Available and
 2                                 Best Conventional Treatment Technologies
                     (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
 3
            102.     Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set
 4

 5   forth herein.

 6          103.     The General Permit’s SWPPP requirements and Effluent Limitation V(A) of the
 7
     General Permit require dischargers to reduce or prevent pollutants in their storm water
 8
     discharges through implementation of BAT for toxic and nonconventional pollutants and BCT
 9

10
     for conventional pollutants.

11          104.     Defendants failed to implement BAT and BCT at the Facility for its discharges of
12
     TSS, COD, Oil & Grease, Arsenic, Aluminum, Copper, and other potentially un-monitored
13
     pollutants, in violation of Effluent Limitation V(A) of the General Permit.
14
            105.     Each day since at least December 6, 2018, that Defendants have failed to develop
15

16   and implement BAT and BCT in violation of the General Permit is a separate and distinct

17   violation of the General Permit and Section 301(a) of the Act, 33 U.S.C. § 1311(a) against all
18
     Defendants.
19

20                                       SIXTH CAUSE OF ACTION
                                      Discharges of Contaminated Storm Water
21
                                    in Violation of Permit Conditions and the Act
22                                      (Violations of 33 U.S.C. §§ 1311, 1342)

23          106.     Plaintiff re-alleges and incorporates all of the preceding paragraphs as if fully set
24
     forth herein.
25
            107.     Discharge Prohibition III(C) of the General Permit prohibits storm water
26
     discharges and authorized non-storm water discharges that cause or threaten to cause pollution,
27

28   contamination, or nuisance. Receiving Water VI(B) of the General Permit prohibits storm water



                                           COMPLAINT – Page 21
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 22 of 34


     discharges to any surface or ground water that adversely impact human health or the
 1

 2   environment. Receiving Water Limitation VI(A) and Discharge Prohibition III(D) of the Permit

 3   prohibit storm water discharges that cause or contribute to an exceedance of any applicable water
 4
     quality standards contained in Statewide Water Quality Control Plan or the applicable Regional
 5
     Board’s Basin Plan.
 6

 7
            108.    Plaintiff is informed and believes, and thereupon alleges, that since at least

 8   December 6, 2018, Defendant Woodland Wood Preservers has been discharging polluted storm
 9   water from the Facility, in excess of applicable water quality standards in violation of Receiving
10
     Water Limitation VI(A) and Discharge Prohibition III(D) of the General Permit.
11
            109.    During every rain event, storm water flows freely over exposed materials, waste
12

13   products, and other accumulated pollutants at both facilities, becoming contaminated with iron,

14   sediment, zinc, nitrates, phosphorus and other potentially un-monitored pollutants at levels above
15
     applicable water quality standards. The storm water then flows untreated into Sacramento River.
16
            110.    Plaintiff is informed and believes, and thereupon alleges, that these discharges of
17
     contaminated storm water are causing or contributing to the violation of the applicable water
18

19   quality standards in a Statewide Water Quality Control Plan and/or the applicable Regional

20   Board’s Basin Plan in violation of Receiving Water Limitations of the General Permit.
21
            111.    Plaintiff is informed and believes, and thereupon alleges, that these discharges of
22
     contaminated storm water are adversely affecting human health and the environment in violation
23

24
     of Receiving Water Limitations of the General Permit.

25          112.    Every day since at least December 6, 2018, that Defendant Woodland Wood
26   Preservers has discharged and continues to discharge polluted storm water from its Facility in
27

28




                                          COMPLAINT – Page 22
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 23 of 34


     violation of the General Permit is a separate and distinct violation of Section 301(a) of the Act,
 1

 2   33 U.S.C. § 1311(a) against all Defendants. These violations are ongoing and continuous.

 3
                                    SEVENTH CAUSE OF ACTION
 4
                 Failure to Properly Train Facility Employees and Pollution Prevention Team
 5                   (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)

 6          113.     Plaintiff re-alleges and incorporates all of the preceding paragraphs as if fully set
 7
     forth herein.
 8
            114.     Section X.D.1 of the General Permit requires each Facility to establish a Pollution
 9
     Prevention Team who is then responsible for assisting with the implementation of the
10

11   requirements of the General Permit. The Facility is also required to identify alternate team

12   members to implement the SWPPP and conduct required monitoring when the regularly assigned
13
     Pollution Prevention Team members are temporarily unavailable (due to vacation, illness, out of
14
     town business, or other absences).
15

16
            115.     Section X.H.f of the General Permit also requires that each facility ensure that all

17   of its Pollution Prevention Team members implementing the various compliance activities of the
18   General Permit are properly trained in at least the following minimum requirements: BMP
19
     implementation, BMP effectiveness evaluations, visual observations, and monitoring activities.
20
     Further, if a Facility enters Level 1 status, appropriate team members must be trained by a QISP.
21

22          116.     Since at least December 6, 2018, Defendants have failed to properly train Facility

23   employees and the designated members of its Pollution Prevention Team, which has resulted in
24
     the General Permit violations alleged herein.
25
                                               RELIEF REQUESTED
26
            WHEREFORE, Plaintiff respectfully requests that the Court enter judgment providing
27

28   the following relief:



                                           COMPLAINT – Page 23
           Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 24 of 34


            1.      Declare Defendants to have violated and to be in violation of the CWA;
 1

 2          2.      Issue an injunction ordering Defendants to immediately operate the Facility in

 3   compliance with the NPDES permitting requirements contained in the General Permit and the
 4
     CWA;
 5
            3.      Enjoin Defendants from discharging pollutants from Defendant Woodland Wood
 6

 7
     Preservers’ Facility to the surface waters surrounding the Facility until such time as Woodland

 8   Wood Preservers has developed and implemented an adequate SWPPP and implemented
 9   appropriate BMPs;
10
            4.      Order Defendants to pay civil penalties of $51,570 per day/per violation for each
11
     violation of the Act pursuant to 33 U.S.C. §§ 1319(d), 1365(a) and 40 C.F.R. §§ 19.1, 19.2-19.4;
12

13          5.      Order Defendants to take appropriate actions to restore the quality of United

14   States waters impaired by its activities at Woodland Wood Preservers’ Facility;
15
            6.      Order Defendants to pay EDEN’s reasonable attorneys’ fees and costs (including
16
     expert witness fees), as provided by 33 U.S.C. § 1365(d) and applicable California law;
17
            7.      Award Plaintiff additional attorney fees under California Code of Civil Procedure
18

19   §1021.5, to the extent that Plaintiff’s Notice of Intent to Sue directed to Defendants was the

20   catalyst for Defendants’ voluntary corrective action or cessation of the violations included in
21
     Plaintiff’s Notice, provided that Defendants undertook any such corrective action after receiving
22
     Plaintiff’s Notice, and;
23

24
            8.      Award such other and further relief as may be just and proper.

25   Dated: September 22, 2019                            Respectfully,
26

27
                                                          By: __ /S/_Hans W. Herb___________
                                                             Hans W. Herb
28                                                           Attorney for Plaintiff


                                          COMPLAINT – Page 24
                                                               EXHIBIT "A"
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 25 of 34



                                      EDEN
                   Eden Environmental Citizen’s Group, LLC




July 18, 2019


Via US Mail, Certified   USPS Tracking No. 9407 1118 9956 1475 8654 39

Facility Manager
Woodland Wood Preservers, Ltd.
1492 Churchill Downs
Woodland, CA 95776

Via US Mail and Email

Amar S. Doman              amar.doman@canwel.com
Ali Mahdavi                ali.mahdavi@canwel.com
CanWel Building Materials Group Ltd.
PO Box 11135, STN Royal Centre
Vancouver BC V6E 3P3

CT Corporation System
Agent for Service
Woodland Wood Preservers, Ltd.
818 W. 7th Street, Ste 930
Los Angeles, CA 90017


Re:    60-Day Notice of Violations and Intent to File Suit Under the Federal Water
       Pollution Control Act (“Clean Water Act”)

To Officers, Directors, Operators, Property Owners/Landlords, and/or Facility Managers of
Woodland Wood Preservers, Ltd, fka Western Wood Treating:

       This letter is being sent to you on behalf of Eden Environmental Citizen’s Group, LLC
(“EDEN”) to give legal notice that EDEN intends to file a civil action against Woodland Wood
Preservers, Ltd., formerly known as Western Wood Treating (“Discharger”), and CanWel




                 2151 Salvio Street #A2-319      Concord, CA 94520
                 Telephone: 925-732-0960           Email: edenenvcitizens@gmail.com
                          Website:                          edenenvironmental.org
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 26 of 34

                                                                         60-Day Notice of Intent to Sue
                                                                                         July 18, 2019
                                                                                          Page 2 of 10

Building Materials Group, Ltd., its parent corporation, as well as Amar S. Doman, its Chief
Executive Officer, for violations of the Federal Clean Water Act (“CWA” or “Act”) 33 U.S.C. §
1251 et seq., that EDEN believes are occurring at the Woodland Wood Preservers facility located
at 1492 Churchill Downs in Woodland, California (“the Facility” or “the site”).

        EDEN is an environmental citizen’s group established under the laws of the State of
California to protect, enhance, and assist in the restoration of all rivers, creeks, streams, wetlands,
vernal pools, and tributaries of California, for the benefit of its ecosystems and communities.

       EDEN formally registered as a limited liability company (LLC) association with the
California Secretary of State on June 22, 2018; however, since at least July 1, 2014, EDEN has
existed as an unincorporated environmental citizen’s association with members who remain
associated with EDEN as of the date of this Notice.

       As discussed below, the Facility’s discharges of pollutants degrade water quality and
harm aquatic life in the Facility’s Receiving Waters, which are waters of the United States and
described in Section II.B, below. EDEN has members throughout California. Some of EDEN’s
members live, work, and/or recreate near the Receiving Waters and use and enjoy the Receiving
Waters for surfing, kayaking, camping, fishing, boating, swimming, hiking, cycling, bird
watching, picnicking, viewing wildlife, and/or engaging in scientific study.

       At least one of EDEN’s current members has standing to bring suit against Woodland
Wood Preservers, as the unlawful discharge of pollutants from the Facility as alleged herein has
had an adverse effect particular to him or her and has resulted in actual harm to the specific
EDEN member(s).

        Further, the Facility’s discharges of polluted storm water and non-storm water are ongoing
and continuous. As a result, the interests of certain individual EDEN members have been, are
being, and will continue to be adversely affected by the failure of Woodland Wood Preservers to
comply with the General Permit and the Clean Water Act.

       CWA section 505(b) requires that sixty (60) days prior to the initiation of a civil action
under CWA section 505(a), a citizen must give notice of intent to file suit. 33 U.S.C. § 1365(b).
Notice must be given to the alleged violator, the U.S. Environmental Protection Agency
(“EPA”), and the State in which the violations occur.

        As required by CWA section 505(b), this Notice of Violation and Intent to File Suit
provides notice to the Discharger of the violations which have occurred and continue to occur at
the Facility. After the expiration of sixty (60) days from the date of this Notice of Violation and
Intent to File Suit, EDEN intends to file suit in federal court against the Discharger under CWA
section 505(a) for the violations described more fully below.
         Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 27 of 34

                                                                      60-Day Notice of Intent to Sue
                                                                                      July 18, 2019
                                                                                       Page 3 of 10


         I.      THE SPECIFIC STANDARD, LIMITATION, OR ORDER VIOLATED

        EDEN’s investigation of the Facility has uncovered significant, ongoing, and continuous
violations of the CWA and the General Industrial Storm Water Permit issued by the State of
California (NPDES General Permit No. CAS000001 [State Water Resources Control Board
(“SWRCB”)] Water Quality Order No. 92-12-DWQ, as amended by Order No. 97-03-DWQ
(“1997 Permit”) and by Order No. 2014-0057-DWQ (“2015 Permit”) (collectively, the “General
Permit”).

        As more fully described in Section III, below, EDEN alleges that in its operations of the
Facility, Woodland Wood Preservers has committed ongoing violations of the substantive and
procedural requirements of the Federal Clean Water Act, California Water Code §13377; the
General Permit, the Regional Water Board Basin Plan, the California Toxics Rule (CTR) 40 C.F.R.
§ 131.38, and California Code of Regulations, Title 22, § 64431.

   II.        THE LOCATION OF THE ALLEGED VIOLATIONS

         A. The Facility

       The location of the point sources from which the pollutants identified in this Notice are
discharged in violation of the CWA is Woodland Wood Preservers’ permanent facility address of
1492 Churchill Downs in Woodland, California.

       Woodland Wood Preservers Facility is a wood preserving facility. Facility operations
are covered under Standard Industrial Classification Code (SIC) 2491.

        Based on the EPA’s Industrial Storm Water Fact Sheet for Sector A – Timber Products
Facilities, polluted discharges from operations at the Facility contain bark and wood debris, total
suspended solids (TSS), arsenic, copper, biochemical oxygen demand (BOD), chemical oxygen
demand (COD, and oil and grease (“O&G”). Many of these pollutants are on the list of
chemicals published by the State of California as known to cause cancer, birth defects, and/or
developmental or reproductive harm.

       Information available to EDEN indicates that the Facility’s industrial activities and
associated materials are exposed to storm water, and that each of the substances listed on the
EPA’s Industrial Storm Water Fact Sheet is a potential source of pollutants at the Facility.

         B. The Affected Receiving Waters

      The Facility discharges into, which then discharges to the Cache Creek, a tributary of the
Sacramento River (“Receiving Waters”).
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 28 of 34

                                                                       60-Day Notice of Intent to Sue
                                                                                       July 18, 2019
                                                                                        Page 4 of 10

       The Sacramento River is a water of the United States. The CWA requires that water
bodies such as the Sacramento River meet water quality objectives that protect specific
“beneficial uses.” The Central Valley Regional Water Board has issued its Water Quality
Control Plan for the Sacramento and San Joaquin River Basins (“Basin Plan”) to delineate those
water quality objectives.

        The Basin Plan identifies the “Beneficial Uses” of water bodies in the region. The
Beneficial Uses for the Receiving Waters downstream of the Facility include: Municipal and
Domestic Supply (MUN), Agricultural Supply (AGR), Industrial Process Supply (PRO),
Industrial Service Supply (IND), Navigation (NAV), Water Contact Recreation (REC-1), Non-
contact Water Recreation (REC-2), Warm Freshwater Habitat (WARM), Cold Freshwater
Habitat (COLD), Wildlife Habitat (WILD), Migration (MIGR), and Spawning, Reproduction,
and/or Early Development (SPWN).

       A water body is impaired pursuant to section 303(d) of the Clean Water Act, 33 U.S.C.
§ 1313(d), when its Beneficial Uses are not being achieved due to the presence of one or more
pollutants.

       Polluted storm water and non-storm water discharges from industrial facilities, such as
the Facility, contribute to the further degradation of already impaired surface waters, and harm
aquatic dependent wildlife.


   III.    VIOLATIONS OF THE CLEAN WATER ACT AND GENERAL PERMIT

           A. Failure to Apply For NPDES Coverage

        The CWA prohibits storm water discharges without a permit. 33 U.S.C. § 1342; 40
C.F.R. § 122.26. The General Permit regulates operators of facilities subject to coverage under
the National Pollutant Discharge Elimination System (NPDES) storm water permit, as these
operators discharge storm water associated with specific industrial activities identified by both
industrial activity and SIC (Standard Industrial Classification) codes in Attachment A of the
Permit.

        Woodland Wood Preservers’ primary industrial activity is listed on Attachment A as an
industrial activity subject to NPDES coverage. Thus, the Facility was required to apply for
coverage under the Permit in order to commence business operations, pursuant to Section I.Q of
the Permit.
       According to California Secretary of State records, Woodland Wood Preservers, formerly
known as Western Wood Treating, commenced its operations at the site on or before November
10, 2006. CanWel Building Materials Group, Ltd. acquired Western Wood Treating, Inc. on
December 3, 2018, according to CanWel’s Audited Public Financial Statements. Thereafter,
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 29 of 34

                                                                       60-Day Notice of Intent to Sue
                                                                                       July 18, 2019
                                                                                        Page 5 of 10

CanWel registered Woodland Wood Preservers, Ltd. with the California Secretary of State on
December 6, 2018.
       As of the date of this Notice, Woodland Wood Preservers has failed to apply for NPDES
coverage.

           B. Failure to Develop and Implement a SWPPP and Site Map

      Woodland Wood Preservers has also failed to develop and implement either a Storm
Water Pollution Prevention Plan (“SWPPP”) or Site Map for the Facility.
       Failure to develop or implement an adequate SWPPP is a violation of Sections II.B.4.f
and X of the General Permit.
           C. Failure to Develop, Implement and/or Revise a Monitoring and Reporting
              Program Pursuant to the General Permit


       Section XI of the General Permit requires Dischargers to develop and implement a storm
water monitoring and reporting program ("M&RP") prior to conducting industrial activities.
Dischargers have an ongoing obligation to revise the M&RP as necessary to ensure compliance
with the General Permit.

         The objective of the M&RP is to detect and measure the concentrations of pollutants in a
facility’s discharge, and to ensure compliance with the General Permit’s Discharge Prohibitions,
Effluent Limitations, and Receiving Water Limitations. An adequate M&RP ensures that BMPs
are effectively reducing and/or eliminating pollutants at the Facility, and it must be evaluated and
revised whenever appropriate to ensure compliance with the General Permit.

   1. Failure to Conduct Visual Observations

       Section XI(A) of the General Permit requires all Dischargers to conduct visual
observations at least once each month, and sampling observations at the same time sampling
occurs at a discharge location.

        Observations must document the presence of any floating and suspended material, oil and
grease, discolorations, turbidity, odor and the source of any pollutants. Dischargers must
document and maintain records of observations, observation dates, locations observed, and
responses taken to reduce or prevent pollutants in storm water discharges.

       EDEN believes that Woodland Wood Preservers has failed to conduct monthly and
sampling visual observations pursuant to Section XI(A) of the General Permit.
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 30 of 34

                                                                     60-Day Notice of Intent to Sue
                                                                                     July 18, 2019
                                                                                      Page 6 of 10



   2. Failure to Collect and Analyze Storm Water Samples

      In addition, EDEN alleges that Woodland Wood Preservers has failed to provide the
Regional Water Board with annual documented results of Facility run-off sampling as required
under Sections XI.B.2 and XI.B.11.a of Order No. 2014-0057-DWQ, in violation of the
General Permit and the CWA.

        Section XI.B.2 of the General Permit requires that all Dischargers collect and analyze
storm water samples from two Qualifying Storm Events (“QSEs”) within the first half of each
reporting year (July 1 to December 31), and two (2) QSEs within the second half of each
reporting year (January 1 to June 30).
    As of the date of this Notice, Woodland Wood Preservers has failed to upload into the
SMARTS database system any facility storm water run-off sample analyses.

           D. Failure to File Annual Reports

       Woodland Wood Preservers has failed to comply with Section XVI.A of the General
Permit, which provides as follows: “The Discharger shall certify and submit via SMARTS an
Annual Report no later than July 15th following each reporting year using the standardized
format and checklists in SMARTS.”

       To date, Woodland Wood Preservers has failed to file its Annual Report for the reporting
year 2018-19.

           E. Deficient BMP Implementation
       Sections I.C, V.A and X.C.1.b of the General Permit require Dischargers to identify and
implement minimum and advanced Best Management Practices (“BMPs”) that comply with the
Best Available Technology (“BAT”) and Best Conventional Pollutant Control Technology
(“BCT”) requirements of the General Permit to reduce or prevent discharges of pollutants in their
storm water discharge in a manner that reflects best industry practice, considering technological
availability and economic practicability and achievability.

         EDEN alleges that Woodland Wood Preservers has been conducting industrial activities
at the site without adequate BMPs to prevent resulting non-storm water discharges. Non-storm
water discharges resulting from these activities are not from sources that are listed among the
authorized non-storm water discharges in the General Permit, and thus are always prohibited.

        Woodland Wood Preservers’ failure to develop and/or implement adequate BMPs and
pollution controls to meet BAT and BCT at the Facility violates and will continue to violate the
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 31 of 34

                                                                       60-Day Notice of Intent to Sue
                                                                                       July 18, 2019
                                                                                        Page 7 of 10

CWA and the Industrial General Permit each day the Facility discharges storm water without
meeting BAT and BCT.

           F. Discharges In Violation of the General Permit

        Except as authorized by Special Conditions of the General Permit, Discharge Prohibition
III(B) prohibits permittees from discharging materials other than storm water (non-storm water
discharges) either directly or indirectly to waters of the United States. Unauthorized non-storm
water discharges must be either eliminated or permitted by a separate NPDES permit.

       Information available to EDEN indicates that unauthorized non-storm water discharges
occur at the Facility due to inadequate BMP development and/or implementation necessary to
prevent these discharges.

        EDEN alleges that the Discharger has discharged storm water containing excessive levels
of pollutants from the Facility to its Receiving Waters during at least every significant local rain
event over 0.1 inches since December 3, 2018.

       EDEN hereby puts the Discharger on notice that each time the Facility discharges
prohibited non-storm water in violation of Discharge Prohibition III.B of the General Permit is a
separate and distinct violation of the General Permit and Section 301(a) of the Clean Water Act,
33 U.S.C. § 1311(a).

           G. Failure to Comply with the Mandates of the Regional Water Board

        Pursuant to Section XIX of the General Permit, Regional Water Boards have general
authority to enforce the provisions and requirements of the General Permit, including reviewing
SWPPPs, Monitoring Implementation Plans, ERA Reports, and Annual Reports and requiring
Dischargers to revise and re-submit PRDs, conducting compliance inspections, and taking
enforcement actions.

      As of the date of this Notice, Woodland Wood Preservers has failed to comply with
mandates of the Regional Water Board that it apply for General Permit coverage.

           H. Failure to Train Employees and Designate a Pollution Prevention Team


        Section X.D.1 of the General Permit requires each Facility to establish a Pollution
Prevention Team, who is then responsible for assisting with the implementation of the
requirements of the General Permit. The Facility is also required to identify alternate team
members to implement the SWPPP and conduct required monitoring when the regularly assigned
Pollution Prevention Team members are temporarily unavailable (due to vacation, illness, out of
town business, or other absences).
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 32 of 34

                                                                       60-Day Notice of Intent to Sue
                                                                                       July 18, 2019
                                                                                        Page 8 of 10

        In addition, Section X.H.f of the General Permit requires that each Facility ensure that all
of its Pollution Prevention Team members implementing the various compliance activities of the
General Permit are properly trained in at least the following minimum requirements: BMP
implementation, BMP effectiveness evaluations, visual observations, and monitoring activities.
Further, if a Facility enters Level 1 status, appropriate team members must be trained by a QISP.

        As of the date of this Notice, Woodland Wood Preservers has failed to establish and train
a Pollution Prevention Team, in violation of Sections X.D.1 and X.H.f of the General Permit.

        Woodland Wood Preservers may have had other violations that can only be fully identified
and documented once discovery and investigation have been completed. Hence, to the extent
possible, EDEN includes such violations in this Notice and reserves the right to amend this Notice,
if necessary, to include such further violations in future legal proceedings.

        IV.    THE PERSON OR PERSONS RESPONSIBLE FOR THE VIOLATIONS

       The entities responsible for the alleged violations are Woodland Wood Preservers, Ltd., as
well as employees of the Facility responsible for compliance with the CWA, and its parent
corporation, CanWel Building Materials Group Ltd., as well as Amar S. Doman, individually.


         V.    THE DATE, DATES, OR REASONABLE RANGE OF DATES OF THE
               VIOLATIONS

        The range of dates covered by this 60-day Notice is from at least December 3, 2018, to the
date of this Notice. EDEN may from time to time update this Notice to include all violations which
may occur after the range of dates covered by this Notice. Some of the violations are continuous
in nature; therefore, each day constitutes a violation.

        VI.    CONTACT INFORMATION

       The entity giving this 60-day Notice is Eden Environmental Citizen’s Group (“EDEN”).

       Aiden Sanchez
       EDEN ENVIRONMENTAL CITIZEN’S GROUP
       2151 Salvio Street #A2-319
       Concord, CA 94520
       Telephone: (925) 732-0960
       Email: Edenenvcitizens@gmail.com (emailed correspondence is preferred)
       Website: edenenvironmental.org
      Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 33 of 34

                                                                       60-Day Notice of Intent to Sue
                                                                                       July 18, 2019
                                                                                        Page 9 of 10




    To ensure proper response to this Notice, all communications should be addressed to
EDEN’s General Counsel, Hans W. Herb.

       HANS W. HERB
       Law Offices of Hans W. Herb
       P.O. Box 970
       Santa Rosa, CA 95402
       Telephone: (707) 576-0757
       Email: hans@tankman.com


       VII.    RELIEF SOUGHT FOR VIOLATIONS OF THE CLEAN WATER ACT

       CWA §§ 505(a)(1) and 505(f) provide for citizen enforcement actions against any
“person,” including individuals, corporations, or partnerships, for violations of NPDES permit
requirements and for un-permitted discharges of pollutants. 33 U.S.C. §§ 1365(a)(1) and (f),
§1362(5).

        Pursuant to Section 309(d) of the Clean Water Act, 33 U.S.C. § 1319(d), and the
Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4, each separate
violation of the Clean Water Act subjects the violator to a penalty for all violations
occurring during the period commencing five (5) years prior to the date of the Notice Letter.
These provisions of law authorize civil penalties of $37,500.00 per day per violation
for all Clean Water Act violations after January 12, 2009, and $51,570.00 per day per
violation for violations that occurred after November 2, 2015.

       In addition to civil penalties, EDEN will seek injunctive relief preventing further violations
of the Clean Water Act pursuant to Sections 505(a) and (d), 33 U.S.C. § 1365(a) and (d),
declaratory relief, and such other relief as permitted by law.

       Lastly, pursuant to Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d)
and California Code of Civil Procedure §1021.5, EDEN will seek to recover its pre
and post-litigation costs, including all attorneys’ and experts’ fees and costs incurred
(see Southern California Alliance of Publicly Owned Treatment Works v. U.S.
Environmental Protection Agency (9th Cir. 2017) 853 F.3d 1076; Vasquez v. State of
California (2008) 45 Cal.4th 243).
       Case 2:19-cv-01922-JAM-KJN Document 1 Filed 09/22/19 Page 34 of 34

                                                                         60-Day Notice of Intent to Sue
                                                                                         July 18, 2019
                                                                                         Page 10 of 10

      VIII.     CONCLUSION

        The CWA specifically provides a 60-day notice period to promote resolution of disputes.
EDEN encourages Woodland Wood Preservers’ counsel to contact EDEN’s counsel within 20
days of receipt of this Notice to initiate a discussion regarding the violations detailed herein. Please
do not contact EDEN directly.

        During the 60-day notice period, EDEN is willing to discuss effective remedies for the
violations; however, if Woodland Wood Preservers wishes to pursue such discussions in the
absence of litigation, it is suggested those discussions be initiated soon so that they may be
completed before the end of the 60-day notice period. EDEN reserves the right to file a lawsuit if
discussions are continuing when the notice period ends.

Very truly yours,



AIDEN SANCHEZ
Eden Environmental Citizen’s Group

Copies to:
Andrew Wheeler: Wheeler.andrew@Epa.gov
Administrator, U.S. Environmental Protection Agency

State Water Resources Control Board
Eileen Sobeck, Executive Director
eileen.sobeck@waterboards.ca.gov
Mayumi Okamoto, Office of Enforcement:
Mayumi.Okamoto@waterboards.ca.gov
stormwater@waterboards.ca.gov

Regional Administrator, U.S. EPA – Region 9
Jennifer Pierce: pierce.jennifer@epa.gov
Laurie Kermish: Kermish.Laurie@epa.gov
